EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Amma Addai on 21 Sep 2021.

The application has been amended as follows: 
Amendment to the Specification
In the specification, paragraphs [0278], [0281], [0372], and [0375] are amended as follows:
[0278] The formulations of 1.2 and 3.2 as prepared above in 6.1 were used for the prevention and treatment of respiratory infections or disorders of piglets. The ORS alone and a commercially available antibiotic product, Tilmicosin were used as controls. In addition, combination of formula 3.2 and Tilmicosin was used for the treatment of respiratory infections or disorders of piglets.
[0281] The effective dosages of the formulas for the treatment of respiratory infections, the respiratory syndrome, asthma, and other respiratory disorders of piglets are from about 0.1 mg/kg to about 100 mg/kg of N-acetylneuraminic acid or N-acetylneuraminic acid methyl ester. The dose amount of the antibiotic of Tilmicosin can be reduced to 1/4-3/4 of the dosage recommended by manufactures when it is used in 
[0372] wherein the infectious and inflammatory diseases are caused by viral or bacterial infections, gastroenteritis, nutritional problems or food intolerances, inflammation or allergy, gastrointestinal and respiratory diseases or conditions, cancers and autoimmune diseases.
2. The product of embodiment 1, wherein the product is in a form of tablets, capsules, pills, powders, granules, elixirs, tinctures, solutions, suspensions, syrups and emulsions, nasal drops or sprays, an injectable, an infusion, or a form conjugated to a nano-particle. 
3. The product of embodiment 1, wherein the analog of N-acetylneuraminic acid is N-acetylneuraminic acid methyl ester; the another saccharide comprises 2-Keto-3-deoxynononic acid, N-Acetylglucosamin, N-Acetylgalactosamine, N-Acetylmannosamine, N-Glycolylneur-aminic acid, fructose, glucose, mannose, fucose, xylose, galactose, lactose; the therapeutics comprise antibiotics and interferon. 
4. The product of embodiment 3, wherein the antibiotic is Tamiflu, Enrofloxacin, Tilmicosin, Cephradine, or Tulathromycin. 
5. The product of embodiments 1 or 3 or 4, wherein the product is in a composition comprising about 0.1 mg/ml to about 20 mg/ml or about 0.1 mg/g to about 20 mg/g of the N-acetylneuraminic acid, or the analog of N-acetylneuraminic acid, or the methionine, or the another saccharide, or the antibiotic wherein the amount of the 
6. The product of embodiments 1 or 3, wherein the product is in a composition comprising N-acetylneuraminic acid and N-acetylglucosamine at a concentration between about 0.1 mg/ml to about 20 mg/ml or about 0.1 mg/g to about 20 mg/g of the N-acetylneuraminic acid and about 0.1 mg/ml to about 20 mg/ml or about 0.1 mg/g to about 20 mg/g of the N-acetylglucosamine; wherein the product is a nutritional supplement, a food, a feed, a medicated food additive, a medicated feed additive, a therapeutic product, a rehydration salt, or a rehydration solution. 
7. The product of embodiments 1 or 3 or 4, wherein the product is in a composition comprising N-acetylneuraminic acid and an antibiotic at a concentration between about 0.1 mg/ml to about 20 mg/ml or about 0.1 mg/g to about 20 mg/g of the N-acetylneuraminic acid and reduced amount of the antibiotic; wherein the amount of the antibiotic is reduced to about 10% to 75% of the amount of the antibiotic being used alone; wherein the product is a nutritional supplement, a food, a feed, a medicated food additive, a medicated feed additive, a therapeutic product, a rehydration salt, or a rehydration solution. 
8. A method of making a product of embodiments 1-7 by adding N-acetylneuraminic acid to a composition wherein the concentration of the N-acetylneuraminic acid in the composition is between about 0.1 mg/ml to about 20 mg/ml or about 0.1 mg/g to 20 mg/g; or adding N-acetylneuraminic acid and at least another component to a composition, wherein the another component comprises at least one of:

9. The method of embodiment 8, wherein the another saccharide is 2-Keto-3-deoxynononic acid, N-Acetylglucosamin, N-Acetylgalactosamine, N-Acetylmannosamine, N-Glycolylneur-aminic acid, fructose, glucose, mannose, fucose, xylose, galactose, or lactose, the therapeutic is antibiotic or interferon, the antibiotic is Tamiflu, Enrofloxacin, Tilmicosin, Cephradine, or Tulathromycin. 
10. A method for treating or preventing an infectious disease or inflammatory disease or infection-relating diseases or conditions, comprising administering an effective amount of at least one of the product of claim 1-6 to a patient who has been diagnosed with an infectious disease or an inflammatory diseases or an infection-relating diseases or conditions, or who is at risk for an infectious or inflammatory disease, or an infection-relating diseases or conditions.

Amendment to the Claims
Claims 28-38 and 44-45 are canceled.
Claims 18, 27, 40, and 41 are amended as follows:
18. (Currently amended) A composition, comprising:
about 0.01 mg/mL to about 20 mg/mL of N-acetylneuraminic acid; 
about 0.01 mg/mL to about 20 mg/mL of N-acetylneuraminic acid methyl ester; and 

about 1/4 to about 3/4 of the manufacturer’s recommended dose of Enrofloxacin for the treatment of rotavirus infection or diarrhea; or
about 1/4 to about 3/4 of the manufacturer’s recommended dose of Tilmicosin for the treatment of respiratory infections, respiratory syndrome, asthma, or other respiratory disorders; or
about 1/4 to about 3/4 of the manufacturer’s recommended dose of Cephradine for the treatment of diarrhea, dehydration, or gastroenteritis; or
about 1/4 to about 3/4 of the manufacturer’s recommended dose of Tulathromycin for the treatment of respiratory infections or disorders.

27. 	 (Currently amended) A method of making a composition of claim 18, the method comprising:
adding N-acetylneuraminic acid and  methyl ester to a composition comprising an antibiotic, wherein the concentration of the N-acetylneuraminic acid in the composition is between about 0.1 mg/[[ml]]mL to about 20 mg/[[ml,]]mL and the concentration of the N-acetylneuraminic acid methyl ester in the composition is between about 0.1 mg/mL to about 20 mg/mL, and wherein the concentration of Tamiflu in the composition is about 1/4 to about 3/4 of the manufacturer’s recommended dose for the treatment of influenza, or the concentration of the Enrofloxacin in the composition is about 1/4 to about 3/4 of the manufacturer’s recommended dose for the treatment of rotavirus infection or diarrhea, or the concentration of the Tilmicosin in the composition is about 1/4 to about 3/4 of the manufacturer’s recommended dose for the treatment of respiratory infections, respiratory syndrome, asthma, or other respiratory disorders, or the concentration of the Cephradine in the composition is about 1/4 to about 3/4 of the manufacturer’s recommended dose for the treatment of diarrhea, dehydration, or gastroenteritis, or the concentration of the Tulathromycin in the composition is about 1/4 to about 3/4 of the manufacturer’s recommended dose for the treatment of respiratory infections or disorders[[;]],
wherein the composition is a nutritional supplement, or a food, or a feed, or a medicated food additive, or a medicated feed additive, or a therapeutic composition, or a rehydration salt or a rehydration solution


40. (Currently amended) The composition of claim 18, wherein the composition comprises about 2 mg/g to about 20 mg/g of  methyl ester.

41. (Currently amended) The composition of claim 39, wherein the composition comprises about 2 mg/g to about 20 mg/g of  methyl ester.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 Aug 2021 has been entered.
 
	This Office Action is responsive to Applicant's Amendment and Remarks, filed 13 Aug 2021, in which claims 18, 24, and 26 are amended to change the scope and breadth of the claim, and claims 23, 42-43, and 47 are canceled.

This application is the national stage entry of PCT/US14/25918, filed 13 Mar 2014; and claims benefit of provisional application 61/792,984, filed 15 Mar 2013. 

Claims 18-21, 24-41, and 44-45 are pending in the current application. Claims 28-38 and 44-45 are canceled by examiner's amendment herein. Claims 18-21, 24-27, and 39-41 are allowed in view of the examiner's amendment herein. 
Election/Restrictions
Claims 18-21, 24-26, and 39-41 are allowable. The restriction requirement between Groups I and II, as set forth in the Office action mailed on 28 Dec 2016, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). Specifically, the restriction requirement of 28 Dec 2016 is partially withdrawn. Claim 27, directed to the method of making an allowable product is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In telephonic communication with Amma Addai on 15 Sep 2021 the allowable subject matter of the product of claims 18-21, 24-26, and 39-41 and the method of making thereof was discussed. Claims 27 and 44-45 would raise issues of clarity regarding antecedent basis of the terms "antibiotic" and "structural derivative of N-acetyl 

Rejections Withdrawn
Applicant’s Amendment, filed 13 Aug 2021, with respect that claims 18-21, 23-26, 39-41, 44-45, and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite has been fully considered and is persuasive, as claims 23, 42-43, and 47 are canceled, claims 28-38 and 44-45 canceled by examiner's amendment, and the amended claims clarify the structural limitations of the claimed product.
This rejection has been withdrawn. 

Applicant’s Amendment, filed 13 Aug 2021, with respect that claims 18-21, 23, 25, 44-45, and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jin et al. (US 2012/0142619 A1, published 7 Jun 2012, filed 2 Jul 2010 in English, of record) in view of Bischofberger et al. (US 5763483, issued 9 Jun 1998, of record), Ilyushina et al. (Antiviral Research, 2006, 70, p121-131, of record), and Levin et al. (Bull. N. Y. Acad. Med., 1975, 51(9), p1020-1038, of record) has been fully considered and is persuasive, as claims 23, 42-43, and 47 are canceled, claims 28-38 and 44-45 canceled by examiner's amendment, and the amended claims clarify the structural limitations of the claimed product. Further, applicant's remarks are persuasive that the combined teachings of the 
This rejection has been withdrawn. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 18-21, 24-27, and 39-41 are allowed in view of the examiner's amendment herein. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531.  The examiner can normally be reached on Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN S LAU/           Primary Examiner, Art Unit 1623